DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.
 
Response to Amendment
	Applicant’s remarks and amendments filed 01/26/2022 are acknowledged and have been carefully considered. 

Status of Claims
	Claims 1-6, 9-15, and 18-23 were previously pending in the application, with claims 19-23 having previously been withdrawn. In addition, claims 7-8 and 16-17 were previously canceled. 
	As of the remarks and amendments filed 01/26/2022, no claims are amended, newly canceled, or newly added. Each of the currently pending claims was previously presented. 
	Accordingly, claims 1-6, 9-15, and 18 are under examination.  


Claim Objections
Claims 6 and 15 are objected to because of the following informalities: 
Claims 6 and 15 each recite “an observable structure of the each EIT image” in their respective final lines. As currently written, this phrase is not grammatically correct. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 6, 10-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2014/0012061 A1, hereinafter "Song") in view of Krishnan et al. (“Feature-space assessment of electrical impedance tomography coregistered with computed tomography in detecting multiple contrast targets,” Medical Physics, vol. 41, 6 (2014), hereinafter “Krishnan”). 

Regarding claim 1, Song discloses non-invasive location and tracking of tumors and other tissues for radiation therapy (Title), that “accurately predicts the location of tumors, such as lung tumors, in real time” (Abstract) and is “accomplished by using Electrical Impedance Tomography (EIT) … and by using sophisticated patient-specific mathematical models that incorporate the dynamics of tumor motion” (Abstract), and further discloses: 
A radiotherapy system ("Embodiments relate to the field of medical therapeutics … to improve the effectiveness of radiation therapy" Song: [0002]) implemented on one machine ("EIT scanner" Song: [0007], Fig. 3) comprising: 
a non-transitory storage device ("data acquisition unit that outputs the data, for example, to a PC or other computing device" Song: [0030]; "stored on the PC disk" Song: [0039]) storing executable instructions ("an EIT system may utilize software" Song: [0047]; "several parameters of the system may be programmable" Song: [0033]), and
at least one processor ("digital controller (field programmable gate array (FPGA) or microprocessor)" Song: [0037]; "data acquisition unit that outputs the data, for example, to a PC or other computing device" Song: [0030]), when executing the instructions, configured to cause the system to: 
obtain one or more electrical impedance tomography (EIT) images of a patient ("EIT scan and photogrammetry are performed" Song: [0055], Fig. 5; "static conductivities may be estimated" Song: [0055], Fig. 5; "continuous EIT scanning and photogrammetry" Song: [0055], Fig. 5; "EIT generates cross-sectional images of impedance distribution of the body" Song: [0029]; "image slices (similar to a CT slice) obtained using EIT rings near the tumor" Song: [0043]); [Examiner is interpreting the ‘one or more EIT images’ to include both scanned EIT images and treatment EIT images in light of the instant specification (including original claims 7 and 16).])
obtain one or more first images of the patient each including an anatomical structure of interest (ASI) ("4D-CT images provide multiple discrete, volumetric snapshots of the patient's lungs" Song: [0062]; "CT scans of a patient's tumor(s) may in an embodiment be taken while synchronously EIT images" Song: [0061]; "3D tomography image is acquired" Song: [0055], Fig. 5; "the ground truth (gold standard) for tumor position may be obtained via 4D-CT imaging … a regular CT scanner may be used to obtain a reconstructed 4D-CT sequence" Song: [0027]; "pretreatment CT scans" Song: [0043]; "magnetic resonance imaging, computed tomography, ultrasound, etc." Song: [0044]), wherein an EIT feature in each of the one or more EIT images is a surrogate for the ASI ("EIT may be used in accordance with embodiments to identify and quantify changes in internal lung anatomy during respiration by constructing cross-sectional images of the electrical impedance distribution within the chest cavity and chest organs, including tumors in the lung. Such a tool increases tumor tracking accuracy by introducing novel information about the internal structures" Song: [0043]) in a corresponding first image of the one or more first images (“image slices (similar to a CT slice) obtained using EIT rings near the tumor allow for real-time registration of these images with pretreatment CT scans" Song: [0043]; "developments in recursive Bayesian tracking provide a framework and the mathematical formulation for estimating the current state of the tumor (including three-dimensional position and velocity of the tumor, the tidal volume, and the airflow), given multiple types of sensor measurements over time (EIT images, spirometer, strain gauge, and marker data)" Song: [0057]); 
determine a correspondence ("extremely robust and accurate estimation algorithms exist for object tracking" Song: [0058]) of the one or more EIT images and the one or more first images ("3D torso model is constructed, for example using FEM, FDM, BEM, etc." Song: [0055]; "3D torso model is integrated with the electrode positions and EIT" Song: [0055]) by associating a position of the EIT feature in each of the one or more EIT images (“continuous EIT scanning and photogrammetry may be performed providing continuous tumor position estimation” Song: [0055]) with a position of the ASI ("one objective is to track the movement of boundaries, primarily the tumor itself, but secondarily all of the boundaries since they relate computationally" Song: [0056]), wherein the EIT image and the corresponding first image correspond to a same motion state ("4D-CT involves monitoring periodic respiratory motion using spirometric data, acquiring image information at corresponding phases in the respiratory cycle using a multi-slice helical CT scanner, and reconstructing and collating all image information into image datasets, with each set representing a single phase in the respiratory cycle" Song: [0062]; "reflects the lung anatomy during breathing and the EIT image formation property" Song: [0064]); 
obtain a newly acquired EIT image during treatment ("a real-time estimation algorithm based on the mathematical model of tumor dynamics that continuously outputs estimated tumor location and velocity with corresponding confidence levels utilizing data from EIT images" Song: [0059]; “image slices (similar to a CT slice) obtained using EIT rings near the tumor allow for real-time registration” Song: [0043]); 
locate the ASI ("tumor location may be dynamically determined given the sensor measurements" Song: [0059]) of the patient in a first image that corresponds to the newly acquired EIT image according to the correspondence ("continuous EIT scanning and photogrammetry may be performed providing continuous tumor position estimation guiding treatment position and dose" Song: [0055]; "estimate of the probability density of the system state xk (i.e., tumor location) given a sequence of observations (e.g., EIT images, spirometer and other sensor measurements) may be propagated" Song: [0066]); and
deliver radiation to the ASI of the patient ("continuous EIT scanning and photogrammetry may be performed providing continuous tumor position estimation guiding treatment position and dose" Song: [0055]; "delivery of radiation to the tumor when the tumor is within the region that may be targeted" Song: [0074]).

Song is not being relied upon for explicitly teaching that the determining of a correspondence of the one or more EIT images and the one or more first images is performed by associating a position of the EIT feature in each of the one or more EIT images with a position of the ASI in a corresponding first image of the one or more first images. 
However, in an article published in the same field of endeavor, Krishnan teaches the “fusion of electrical impedance tomography (EIT) with computed tomography (CT) … [being] useful as a clinical tool for providing additional physiological information about tissue” (Abstract) “thereby enhancing the quality of care in the areas of cancer diagnosis and radiotherapy treatment planning” (Abstract), and further teaches: 
	determine a correspondence of the one or more EIT images and the one or more first images (“acquiring data from EIT and CT scanning systems independently and coregistering them using fusion rules” Krishnan: Pg. 2 Col. 2) by associating a position of the EIT feature in each of the one or more EIT images with a position of the ASI in a corresponding first image of the one or more first images (“EIT and CT images were fused using a region of interest (ROI) coregistration fusion algorithm” Krishnan: Abstract; “CT, EIT and EIT/CT imaging systems were evaluated … by their ability to retain the structural details of the ROI using detectability and structural similarity index metrics” Krishnan: Pg. 4, Col. 1). 
	The ‘Conclusion’ section of Krishnan’s article (Pg. 8 Cols. 1-2) further provides a teaching for associating positions of features in EIT images and corresponding first (CT) images (“demonstrated the concept of complementing anatomical CT images with the functional information of EIT images through ROI coregistration”), as well as the resulting increased detection/visualization (“CT imaging showed an average detectability measure of 2.375 ± 0.19 between distilled water and saline before fusion. After coregistration with EIT information, the detectability value increased to 11.06 ± 2.04” Pg. 8 Col. 1; “Feature space calculations showed that the functional imaging quality improved in CT imaging from 2.29% to 42% and that the structural imaging quality of EIT imaging improved from 16% to 66% after fusion” Pg. 8 Col. 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tracking of tumors and other tissues for radiation therapy disclosed by Song, by including the fusion of EIT and CT images for providing physiological information about tissues as taught by Krishnan. One of ordinary skill in the art would have been motivated to make this modification because of the “significant improvement in the contrast detectability performance of CT imaging when complemented with functional imaging information from EIT” (Abstract). The “concept of complementing CT with EIT imaging can lead to an EIT/CT imaging modality which might fully utilize the functional imaging abilities of EIT imaging, thereby enhancing the quality of care in the areas of cancer diagnosis and radiotherapy treatment planning” (Abstract). 

	Regarding claim 2, the combination of Song and Krishnan discloses: 
The system of claim 1, as described above. 
	Song further discloses: 
wherein the one or more EIT images of the patient are generated by a plurality of EIT electrodes connected to a body of the patient (“EIT generates cross-sectional images of impedance distribution of the body through a set of electrodes placed in a transverse plane over an area of the body (see FIGS. 1 and 2)” Song: [0029], Figs. 1-2; “a group of electrodes may be attached to a subject” Song: [0030]; “EIT electrodes are applied separately to a body, and an EIT scan and photogrammetry are performed” Song: [0055], Fig. 5). 

Regarding claim 6, the combination of Song and Krishnan discloses: 
The system of claim 1, as described above. 
	Song further discloses: 
	wherein the at least one processor ("digital controller (field programmable gate array (FPGA) or microprocessor)" Song: [0037]; "data acquisition unit that outputs the data, for example, to a PC or other computing device" Song: [0030]) is further configured to cause the system to: 
	determine the EIT feature of each of the one or more EIT images (“EIT may be used to identify the location of the tumor (image guidance)” Song: [0022]; “EIT offers the possibility of obtaining regional information on lung function with high specificity” Song: [0040]), the EIT feature indicating an observable structure of the each EIT image (“EIT, as an external sensing/imaging technology, may be used to track the changing locations of tumors” Song: [0043]). 

Regarding claim 10, Song discloses non-invasive location and tracking of tumors and other tissues for radiation therapy (Title), that “accurately predicts the location of tumors, such as lung tumors, in real time” (Abstract) and is “accomplished by using Electrical Impedance Tomography (EIT) … and by using sophisticated patient-specific mathematical models that incorporate the dynamics of tumor motion” (Abstract), and further discloses: 
A radiotherapy method ("Embodiments relate to the field of medical therapeutics … to improve the effectiveness of radiation therapy" Song: [0002]) implemented on one machine ("EIT scanner" Song: [0007], Fig. 3), including at least one processor ("digital controller (field programmable gate array (FPGA) or microprocessor)" Song: [0037]; "data acquisition unit that outputs the data, for example, to a PC or other computing device" Song: [0030]) and a non-transitory storage device ("data acquisition unit that outputs the data, for example, to a PC or other computing device" Song: [0030]; "stored on the PC disk" Song: [0039]), the method comprising:
obtaining one or more electrical impedance tomography (EIT) images of a patient ("EIT scan and photogrammetry are performed" Song: [0055], Fig. 5; "static conductivities may be estimated" Song: [0055], Fig. 5; "continuous EIT scanning and photogrammetry" Song: [0055], Fig. 5; "EIT generates cross-sectional images of impedance distribution of the body" Song: [0029]; "image slices (similar to a CT slice) obtained using EIT rings near the tumor" Song: [0043]); [Examiner is interpreting the ‘one or more EIT images’ to include both scanned EIT images and treatment EIT images in light of the instant specification (including original claims 7 and 16).])
obtaining one or more first images of the patient each including an anatomical structure of interest (ASI) ("4D-CT images provide multiple discrete, volumetric snapshots of the patient's lungs" Song: [0062]; "CT scans of a patient's tumor(s) may in an embodiment be taken while synchronously EIT images" Song: [0061]; "3D tomography image is acquired" Song: [0055], Fig. 5; "the ground truth (gold standard) for tumor position may be obtained via 4D-CT imaging … a regular CT scanner may be used to obtain a reconstructed 4D-CT sequence" Song: [0027]; "pretreatment CT scans" Song: [0043]; "magnetic resonance imaging, computed tomography, ultrasound, etc." Song: [0044]), wherein an EIT feature in each of the one or more EIT images is a surrogate for the ASI ("EIT may be used in accordance with embodiments to identify and quantify changes in internal lung anatomy during respiration by constructing cross-sectional images of the electrical impedance distribution within the chest cavity and chest organs, including tumors in the lung. Such a tool increases tumor tracking accuracy by introducing novel information about the internal structures" Song: [0043]) in each of the one or more first images (“image slices (similar to a CT slice) obtained using EIT rings near the tumor allow for real-time registration of these images with pretreatment CT scans" Song: [0043]; "developments in recursive Bayesian tracking provide a framework and the mathematical formulation for estimating the current state of the tumor (including three-dimensional position and velocity of the tumor, the tidal volume, and the airflow), given multiple types of sensor measurements over time (EIT images, spirometer, strain gauge, and marker data)" Song: [0057]); 
determining a correspondence ("extremely robust and accurate estimation algorithms exist for object tracking" Song: [0058]) of the one or more EIT images and the one or more first images ("3D torso model is constructed, for example using FEM, FDM, BEM, etc." Song: [0055]; "3D torso model is integrated with the electrode positions and EIT" Song: [0055]) by associating a position of the EIT feature in each of the one or more EIT images (“continuous EIT scanning and photogrammetry may be performed providing continuous tumor position estimation” Song: [0055]) with a position of the ASI ("one objective is to track the movement of boundaries, primarily the tumor itself, but secondarily all of the boundaries since they relate computationally" Song: [0056]), wherein the EIT image and the corresponding first image correspond to a same motion state ("4D-CT involves monitoring periodic respiratory motion using spirometric data, acquiring image information at corresponding phases in the respiratory cycle using a multi-slice helical CT scanner, and reconstructing and collating all image information into image datasets, with each set representing a single phase in the respiratory cycle" Song: [0062]; "reflects the lung anatomy during breathing and the EIT image formation property" Song: [0064]); 
obtaining a newly acquired EIT image during treatment ("a real-time estimation algorithm based on the mathematical model of tumor dynamics that continuously outputs estimated tumor location and velocity with corresponding confidence levels utilizing data from EIT images" Song: [0059]; “image slices (similar to a CT slice) obtained using EIT rings near the tumor allow for real-time registration” Song: [0043]); 
locating the ASI ("tumor location may be dynamically determined given the sensor measurements" Song: [0059]) of the patient in a first image that corresponds to the newly acquired EIT image according to the correspondence ("continuous EIT scanning and photogrammetry may be performed providing continuous tumor position estimation guiding treatment position and dose" Song: [0055]; "estimate of the probability density of the system state xk (i.e., tumor location) given a sequence of observations (e.g., EIT images, spirometer and other sensor measurements) may be propagated" Song: [0066]); and
delivering radiation to the ASI of the patient ("continuous EIT scanning and photogrammetry may be performed providing continuous tumor position estimation guiding treatment position and dose" Song: [0055]; "delivery of radiation to the tumor when the tumor is within the region that may be targeted" Song: [0074]).

Song is not being relied upon for explicitly teaching that the determining of a correspondence of the one or more EIT images and the one or more first images is performed by associating a position of the EIT feature in each of the one or more EIT images with a position of the ASI in a corresponding first image of the one or more first images. 
However, in an article published in the same field of endeavor, Krishnan teaches the “fusion of electrical impedance tomography (EIT) with computed tomography (CT) … [being] useful as a clinical tool for providing additional physiological information about tissue” (Abstract) “thereby enhancing the quality of care in the areas of cancer diagnosis and radiotherapy treatment planning” (Abstract), and further teaches: 
	determining a correspondence of the one or more EIT images and the one or more first images (“acquiring data from EIT and CT scanning systems independently and coregistering them using fusion rules” Krishnan: Pg. 2 Col. 2) by associating a position of the EIT feature in each of the one or more EIT images with a position of the ASI in a corresponding first image of the one or more first images (“EIT and CT images were fused using a region of interest (ROI) coregistration fusion algorithm” Krishnan: Abstract; “CT, EIT and EIT/CT imaging systems were evaluated … by their ability to retain the structural details of the ROI using detectability and structural similarity index metrics” Krishnan: Pg. 4, Col. 1). 
	The ‘Conclusion’ section of Krishnan’s article (Pg. 8 Cols. 1-2) further provides a teaching for associating positions of features in EIT images and corresponding first (CT) images (“demonstrated the concept of complementing anatomical CT images with the functional information of EIT images through ROI coregistration”), as well as the resulting increased detection/visualization (“CT imaging showed an average detectability measure of 2.375 ± 0.19 between distilled water and saline before fusion. After coregistration with EIT information, the detectability value increased to 11.06 ± 2.04” Pg. 8 Col. 1; “Feature space calculations showed that the functional imaging quality improved in CT imaging from 2.29% to 42% and that the structural imaging quality of EIT imaging improved from 16% to 66% after fusion” Pg. 8 Col. 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tracking of tumors and other tissues for radiation therapy disclosed by Song, by including the fusion of EIT and CT images for providing physiological information about tissues as taught by Krishnan. One of ordinary skill in the art would have been motivated to make this modification because of the “significant improvement in the contrast detectability performance of CT imaging when complemented with functional imaging information from EIT” (Abstract). The “concept of complementing CT with EIT imaging can lead to an EIT/CT imaging modality which might fully utilize the functional imaging abilities of EIT imaging, thereby enhancing the quality of care in the areas of cancer diagnosis and radiotherapy treatment planning” (Abstract). 

	Regarding claim 11, the combination of Song and Krishnan discloses: 
The method of claim 10, as described above. 
	Song further discloses: 
wherein the one or more EIT images of the patient are generated by a plurality of EIT electrodes connected to a body of the patient (“EIT generates cross-sectional images of impedance distribution of the body through a set of electrodes placed in a transverse plane over an area of the body (see FIGS. 1 and 2)” Song: [0029], Figs. 1-2; “a group of electrodes may be attached to a subject” Song: [0030]; “EIT electrodes are applied separately to a body, and an EIT scan and photogrammetry are performed” Song: [0055], Fig. 5). 

	Regarding claim 15, the combination of Song and Krishnan discloses: 
The method of claim 10, as described above. 
	Song further discloses: 
determining the EIT feature of each of the one or more EIT images (“EIT may be used to identify the location of the tumor (image guidance)” Song: [0022]; “EIT offers the possibility of obtaining regional information on lung function with high specificity” Song: [0040]), wherein the EIT feature indicates an observable structure of the each EIT image (“EIT, as an external sensing/imaging technology, may be used to track the changing locations of tumors” Song: [0043]). 



Claims 3-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Krishnan as applied to claims 1-2 and 10-11 above, and further in view of Zhang et al. (“Human CT Measurements of Structure/Electrode Position Changes During Respiration with Electrical Impedance Tomography,” The Open Biomedical Engineering Journal, vol. 7 (2013), hereinafter “Zhang”).

Regarding claims 3 and 12, the combination of Song and Krishnan discloses: 
The system of claim 2 and the method of claim 11, as described above. 
	Song further discloses that one or more second images of the patient ("photogrammetry may be utilized" Song: [0053], Fig. 5) includes a representation of the plurality of EIT electrodes ("multicamera photogrammetry to track surface electrode position" Song: [0019]; "Photogrammetry: In addition to EIT measurements, one or more cameras may be provided to monitor and record surface sensor/marker movement in real-time. The 3D location of each marker or grid point may be calculated with standard stereo-photogrammetric triangulation" Song: [0053]; "Electrodes may be marked with labels having a high-contrast pattern to aid in identification and localization by software" Song: [0054]; "During tracking, the software may automatically find each marker's new position, which is fairly straightforward since markers generally move only a small amount between video frames" Song: [0054]). 
While Song teaches that the one or more first images of the patient include a representation of a marker that may be used as a reference point, i.e. to register the first image and the second image that includes a representation of the plurality of EIT electrodes (“an external marker visible in CT and by camera may be used if needed for a reference point” Song: [0053]), Song does not explicitly teach that the one or more first images of the patient include a representation of the plurality of EIT electrodes.
However, in an analogous EIT field of endeavor, Zhang teaches that the one or more first images of the patient (CT thoracic image, Section 2.1 and 2.3 and Discussion, Figs. 2 and 5 and 7) include a representation of the plurality of EIT electrodes (as shown by white dots in Figs. 2 and 5 and 7 [pg. 114 col. 1, “one pixel with large CT number shows the electrode position” ]; pg. 114 col. 1, “CT images can provide more accurate electrode position changes during respiration”; Fig. 1 caption, “Sixteen fiduciary markers were equally spaced around the surface of the patient’s chest, the same as the electrode placement for EIT measurements,” and pg. 111 col. 2, “measurements of x, y coordinators of fiducial markers in the transverse CT images”).
Zhang further discloses art recognized advantages of the one or more first images of the patient including a representation of the plurality of EIT electrodes with reasonable expectation of success: “Any small changes in the structure and/or electrode positions will cause errors in measurements therefore introduce artefacts in the image ... Any small error in the assumed electrode position changes may result in false estimations of artefacts in EIT image. Therefore, accurate information on structure/electrode position changes is a need to understand factors contributing to the measured resistivity changes and to improve EIT reconstruction algorithms” (pg. 109 col. 2 - pg. 110 col. 1) and “Chest expansion/electrode position changes and tissue/organ movements are obviously one of the potential sources that may cause errors in EIT images of ventilation” (pg. 114 col. 1); “With its superior temporal and spatial resolution, we expect that CT will generate more accurate measurements of electrode and tissue/organ movements during respiration” (pg. 110 col. 2) and “CT images can provide more accurate electrode position changes during respiration with its fast acquisition time and the use of retrospective respiration gating technique” (pg. 114 col. 1); and “Ideally the respiratory compensation procedures and EIT reconstruction algorithms should be adaptable to each patient’s particular breathing behavior” (pg. 115 col. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more first images of the system and the method as made obvious by Song in view of Krishnan to include a representation of the plurality of EIT electrodes, since one or more first [CT] images including a representation of a plurality of EIT electrodes and its/their function (Zhang, pg. 110 col. 1, “to improve EIT reconstruction algorithms”) were well known in the art as taught by Zhang; since Song teaches that its one or more first images may be one or more CT images (discussed above in claim 1); and since Song teaches a second image including a representation of the plurality of EIT electrodes. One of ordinary skill in the art could have substituted the one or more first images including a representation of the plurality of EIT electrodes of Zhang for one or more second images including a representation of the plurality of ElT electrodes of Song (i.e. substitute a source of or what image provides a representation of the plurality of EIT electrodes) by known methods (e.g. tracking object[s] or fiducial marker[s] on the object[s] in CT imaging), and the substitution would have yielded nothing more than predictable results (e.g. a representation of the plurality of EIT electrodes for improving an EIT reconstruction algorithm) to one of ordinary skill in the art before the effective filing date of the claimed invention. The motivation would have been to reduce errors in measurements that introduce EIT image artifacts, to understand factors contributing to the measured resistivity changes, and to improve EIT reconstruction algorithms (Zhang, pg. 109 col. 2 - pg. 110 col. 1, pg. 114 col. 1) and/or to take advantage of CT’s superior temporal and spatial resolution, fast acquisition time, and use of retrospective respiration gating technique (Zhang, pg. 110 col. 2, pg. 114 col. 1) and/or to adapt a respiration compensation procedure and EIT reconstruction algorithms to each patient’s particular breathing behavior (Zhang, pg. 115 col. 1), and there was reasonable expectation of success.

Regarding claims 4 and 13, the combination of Song, Krishnan, and Zhang discloses: 
The system of claim 3 and the method of claim 12, as described above. 
	Regarding claim 4, Song further discloses: 
wherein the at least one processor ("digital controller (field programmable gate array (FPGA) or microprocessor)" Song: [0037]; "data acquisition unit that outputs the data, for example, to a PC or other computing device" Song: [0030]) is further configured to cause the system to: 
reconstruct the one or more EIT images of the patient (“image reconstruction” Song: [0024]) based on the representation of the plurality of EIT electrodes (“image reconstruction may be based on 3D formulations … a forward model may use an anatomically constrained fixed finite element method (FEM) mesh developed from a 3D-CT scan of a suitable phantom. Impedances may be solved for using a typical nonlinear optimization approach” Song: [0024]; “Embodiments herein formulate the inverse problem for absolute impedance imaging using the true and exact relationship between current, voltage, 3D geometry, and impedance” Song: [0048]; “3D location of each marker or grid point may be calculated with standard stereo-photogrammetric triangulation, and input to the tracking software for mesh modification” Song: [0053]; “multicamera photogrammetry may be utilized with EIT to track object position directly” Song: [0053]; “3D torso model is integrated with the electrode positions and EIT. The static conductivities may be estimated” Song: [0055]) and information contained in the one or more second images ([The 3D location of each marker is information that is contained through Photogrammetry ([0053]) and is input to modify a dynamic FEM mesh upon which EIT image reconstruction is based ([0023]-[0025])]; “tumor position is determined with or without the creation of associated images. In an embodiment, based on 4D-CT object motion data, a forward model may be based on a dynamic, parameterized FEM mesh” Song: [0025]).
Regarding claim 13, Song further discloses:
	reconstructing the one or more EIT images of the patient based on the representation of the plurality of EIT electrodes and information contained in the one or more second images (as described above with respect to claim 4).
	Song does not explicitly teach information contained in the one or more first images. 
However, in an analogous EIT field of endeavor, Zhang teaches to reconstruct the one or more EIT images (pg. 109 col. 2 - pg. 110 col. 1, “electrodes are placed around the chest in a 2D ring, and the images are reconstructed based on the assumption that the object is rigid ... image reconstruction of EIT is an ill- posed inverse problem ... accurate information on structure/electrode position changes is a need to understand factors contributing to the measured resistivity changes and to improve EIT reconstruction algorithms”; pg. 115 col. 1, “Ideally the respiratory compensation procedures and EIT reconstruction algorithms should be adaptable to each patient’s particular breathing behavior. The experimental observations on electrode position changes and organ motion due to respiration presented in this study are more detailed and accurate than have been reported in the past. These data can be used...when developing...various reconstruction algorithms”) based on the representation of the plurality of EIT electrodes (discussed above in claims 3 and 12) and information contained in the one or more first images (electrode position/placement and electrode position changes discussed above in claims 3 and 12 are information contained in the CT thoracic image; furthermore, structure position changes and organ motion are information contained in the CT thoracic image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information, upon which reconstructing the EIT image of the patient is based, of the system and the method as made obvious by Song in view of Krishnan and Zhang to be contained in the one or more first images, since such information contained in one or more first [CT] images and its function (Zhang, pg. 110 col. 1, “to improve EIT reconstruction algorithms”) were well known in the art as taught by Zhang; since Song teaches that its one or more first images may be one or more CT images (discussed above in claim 1); and since Song teaches reconstructing the one or more EIT images of the patient based on information contained in the one or more second images. One of ordinary skill in the art could have substituted the information contained in the one or more first images of Zhang for the information contained in the one or more second images of Song (i.e. substitute a source of or what image provides the information) by known methods (e.g. tracking object[s] or fiducial marker[s] on the object[s] in CT imaging), and the substitution would have yielded nothing more than predictable results (e.g. information for improving an EIT reconstruction algorithm) to one of ordinary skill in the art before the effective filing date of the claimed invention. The motivation would have been to reduce errors in measurements that introduce EIT image artifacts, to understand factors contributing to the measured resistivity changes, and to improve EIT reconstruction algorithms (Zhang, pg. 109 col. 2 - pg. 110 col. 1, pg. 114 col. 1) and/or to take advantage of CT’s superior temporal and spatial resolution, fast acquisition time, and use of retrospective respiration gating technique (Zhang, pg. 110 col. 2, pg. 114 col. 1) and/or to adapt a respiration compensation procedure and EIT reconstruction algorithms to each patient’s particular breathing behavior (Zhang, pg. 115 col. 1), and there was reasonable expectation of success.

Regarding claims 5 and 14, the combination of Song, Krishnan, and Zhang discloses: 
The system of claim 3 and the method of claim 12, as described above. 
	Regarding claim 5, Song further discloses: 
wherein the at least one processor ("digital controller (field programmable gate array (FPGA) or microprocessor)" Song: [0037]; "data acquisition unit that outputs the data, for example, to a PC or other computing device" Song: [0030]) is further configured to cause the system to: 
generate the one or more EIT images of the patient (“image reconstruction” Song: [0024]; [Additionally, generation of EIT images is described with respect to claim 1.]) based on information related to positions of the plurality of EIT electrodes obtained from the one or more second images (“3D location of each marker or grid point may be calculated with standard stereo-photogrammetric triangulation, and input to the tracking software for mesh modification … Electrodes may be marked with labels having a high-contrast pattern to aid in identification and localization by software … 3D torso model is integrated with the electrode positions and EIT. The static conductivities may be estimated” Song: [0053]-[0055]; [Furthermore, the representation of the plurality of EIT electrodes discussed above with respect to claims 3-4 and 12-13 is related to positions of the plurality of EIT electrodes, and is obtained through photogrammetry.]). 
Regarding claim 14, Song further discloses: 
generating the one or more EIT images of the patient based on information related to positions of the plurality of EIT electrodes obtained from the one or more second images (as described above with respect to claim 5). 
Song does not explicitly teach information related to positions of the plurality of EIT electrodes obtained from the one or more first images. 
However, iHown an analogous EIT field of endeavor, Zhang teaches to generate the one or more EIT images of the patient (pg. 109 col. 2 - pg. 110 col. 1, “electrodes are placed around the chest in a 2D ring, and the images are reconstructed based on the assumption that the object is rigid ... image reconstruction of EIT is an ill-posed inverse problem ... accurate information on structure/electrode position changes is a need to understand factors contributing to the measured resistivity changes and to improve EIT reconstruction algorithms”; pg. 115 col. 1, “Ideally the respiratory compensation procedures and EIT reconstruction algorithms should be adaptable to each patient’s particular breathing behavior. The experimental observations on electrode position changes and organ motion due to respiration presented in this study are more detailed and accurate than have been reported in the past. These data can be used...when developing...various reconstruction algorithms”) based on information related to positions of the plurality of EIT electrodes obtained from the one or more first images (electrode position/placement and electrode position changes discussed above in claims 3 and 12 are information related to positions of the plurality of EIT electrodes and are obtained from the CT thoracic image: white dots in Figs. 2 and 5 and 7 [pg. 114 col. 1, “one pixel with large CT number shows the electrode position’]; pg. 114 col. 1, “CT images can provide more accurate electrode position changes during respiration”; Fig. 1 caption, “Sixteen fiduciary markers were equally spaced around the surface of the patient’s chest, the same as the electrode placement for EIT measurements,” and pg. 111 col. 2, “measurements of x, y coordinators of fiducial markers in the transverse CT images”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information related to positions of the plurality of EIT electrodes, upon which generating the EIT image of the patient is based, of the system and the method as made obvious by Song in view of Krishnan and Zhang to be obtained from the one or more first images, since such information related to positions of a plurality of EIT electrodes obtained from one or more first [CT] images and its function (Zhang, pg. 110 col. 1, “to improve EIT reconstruction algorithms”) were well known in the art as taught by Zhang; since Song teaches that its one or more first images may be one or more CT images (discussed above in claim 1); and since Song teaches generating the one or more EIT images of the patient based on information related to positions of the plurality of EIT electrodes obtained from the one or more second images. One of ordinary skill in the art could have substituted the information related to positions of the plurality of EIT electrodes obtained from the one or more first images of Zhang for the information related to positions of the plurality of EIT electrodes obtained from the one or more second images of Song (i.e. substitute a source of or what image provides the information related to positions of the plurality of EIT electrodes) by known methods (e.g. tracking object[s] or fiducial marker[s] on the object[s] in CT imaging), and the substitution would have yielded nothing more than predictable results (e.g. information related to positions of the plurality of EIT electrodes for improving an EIT reconstruction algorithm) to one of ordinary skill in the art before the effective filing date of the claimed invention. The motivation would have been to reduce errors in measurements that introduce EIT image artifacts, to understand factors contributing to the measured resistivity changes, and to improve EIT reconstruction algorithms (Zhang, pg. 109 col. 2 - pg. 110 col. 1, pg. 114 col. 1) and/or to take advantage of CT’s superior temporal and spatial resolution, fast acquisition time, and use of retrospective respiration gating technique (Zhang, pg. 110 col. 2, pg. 114 col. 1) and/or to adapt a respiration compensation procedure and EIT reconstruction algorithms to each patient’s particular breathing behavior (Zhang, pg. 115 col. 1), and there was reasonable expectation of success.


Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Krishnan as applied to claims 1 and 10 above, and further in view of Jeong (US 2015/0360054 A1, hereinafter "Jeong").

Regarding claim 9, the combination of Song and Krishnan discloses: 
The system of claim 1, as described above. 
	Song further discloses a processor that is coupled to a system ("digital controller (field programmable gate array (FPGA) or microprocessor)" Song: [0037]; "data acquisition unit that outputs the data, for example, to a PC or other computing device" Song: [0030]). 
Song does not explicitly teach:
wherein the at least one processor is further configured to cause the system to: 
determine a change in the correspondence during the delivery of the radiation to the ASI of the patient,
suspend the delivery of the radiation in response to a determination that the change in the correspondence exceeds a pre-set threshold,
adjust a position of the patient relative to a radiation source; and
resume the delivery of the radiation to the ASI of the patient in accordance to the adjustment of the position of the patient.
However, in an analogous invention in the same radiation treatment field of endeavor, Jeong teaches a method and apparatus for controlling and monitoring a position of a radiation treatment system, and further teaches: 
wherein the at least one processor ("processor of a computing system" Jeong: [0113]; "deformation image generation unit 1130, the image acquisition unit 1140, the correlation value calculation unit 1150, and the monitoring controller 1160 may be configured by a processor of a computing system that may monitor the patient position or movement" Jeong: [0165], Fig. 11) is further configured to cause the system ("system illustrated in FIG. 8 may be executed by a processor of a computing system that may monitor the patient position or movement in the radiation treatment system and may be stored in the form of instructions to be loaded into memory connected to a processor" Jeong: [0113], Fig. 8) to: 
determine a change ("determining whether the first correlation value and the second correlation value are within a predetermined threshold value range" Jeong: [0033]; "monitoring controller 1160 determines whether the first correlation value and the second correlation value are within a predetermined threshold value range" Jeong: [0176]; [See Step S860 in Fig. 8.]) in the correspondence ([The first and second correlation values are taught in [0122]; the fifth and sixth images are taught in [0115]; the third and fourth images are taught in [0120]]) during the delivery of the radiation to the ASI of the patient ("The method of monitoring the position of the radiation treatment system according to the present invention relates to monitoring while radiation treatment is performed ... [and] relates to monitoring the patient's movement in a state in which the patient is at a correct position so as to receive radiation treatment, in real-time" Jeong: [0114]),
suspend the delivery of the radiation ("controlling treatment beams so that radiation of the treatment beams is stopped" Jeong: [0033]; "controls treatment beams so that radiation of the treatment beams performed stopped" Jeong: [0176]; [See Step S870 in Fig. 8.]) in response to a determination that the change in the correspondence exceeds a pre-set threshold ("As a result of determination in Operation S860, if it is determined that two correlation values are out of the threshold value range, it is determined that the patient has moved thus affecting radiation treatment, and then treatment beams is controlled so that radiation of treatment beams are stopped (Operation S870)" Jeong: [0134]),
adjust a position of the patient ("controlling a diagnosis couch on which the patient lies, so that the patient is in the desired radiation treatment position" Jeong: [0034]; "monitoring controller 1160 controls the diagnosis couch on which the patient lies, so that the patient position is the desired radiation treatment position" Jeong: [0177]; [See Step S880 in Fig. 8.]) relative to a radiation source ("in Operation S880, the diagnosis couch on which the patient lies, is moved so that a ROI of radiation treatment can be correctly positioned on a path of radioactive rays and thus radiation treatment in a current state can achieve a predetermined objective ..., thereby controlling the patient position" Jeong: [0139]); and
resume the delivery of the radiation to the ASI of the patient ("if the position of the patient is the desired radiation treatment position, controlling the treatment beams so that the treatment beams can be radiated" Jeong: [0034]; "if the patient position is the desired radiation treatment position, the monitoring controller 1160 controls the radiation beams to be radiated at the radiation treatment position" Jeong: [0177]; [See Step S890 in Fig. 8.]) in accordance to the adjustment of the position of the patient ("if the position of the patient is the desired radiation treatment position, controlling the treatment beams so that the treatment beams can be radiated" Jeong: [0034]; "if the patient position is the desired radiation treatment position, the monitoring controller 1160 controls the radiation beams to be radiated at the radiation treatment position" Jeong: [0177]).
Jeong further discloses art recognized advantages of determining a change in the correspondence during the delivery of the radiation to the ASI of the patient; suspending the delivery of the radiation in response to a determination that the change in the correspondence exceeds a pre-set threshold; adjusting a position of the patient relative to a radiation source; and resuming the delivery of the radiation to the ASI of the patient in accordance to the adjustment of the position of the patient, with reasonable expectation of success: “so that treatment beams can be prevented from being radiated onto a normal part and the patient position can be automatically controlled so that the reliability of radiation treatment can be improved” ([0053]) and “so that a region of interest [ROI] of radiation treatment can be correctly positioned in the path of radioactive rays and thus radiation treatment in a current state can achieve a predetermined objective” ([0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one processor of the system and the method as made obvious by Song in view of Krishnan to be further configured to cause the system to execute and to further comprise, respectively, determining a change in the correspondence during the delivery of the radiation to the ASI of the patient; suspending the delivery of the radiation in response to a determination that the change in the correspondence exceeds a pre-set threshold; adjusting a position of the patient relative to a radiation source; and resuming the delivery of the radiation to the ASI of the patient in accordance to the adjustment of the position of the patient, since determining a change in the correspondence during the delivery of the radiation to the ASI of the patient, suspending the delivery of the radiation in response to a determination that the change in the correspondence is out of a pre-set threshold range, adjusting a position of the patient relative to a radiation source, and resuming the delivery of the radiation to the ASI of the patient in accordance to the adjustment of the position of the patient were well known in the art as taught by Jeong; and since one of ordinary skill in the art would have recognized that being out of a pre-set threshold range is equivalent to exceeding the pre-set threshold range’s upper limit or falling short of the pre-set threshold range’s lower limit. One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. position tracking and radiation beam control) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. The motivation would have been to prevent treatment beams from being radiated onto a normal part and to automatically control a patient position so that reliability of radiation treatment can be improved ([0053]) and/or to correctly position a region of interest of radiation treatment ina path of radioactive rays such that radiation treatment can achieve a predetermined objective” ([0065]), and there was reasonable expectation of success.

Regarding claim 18, the combination of Song and Krishnan discloses: 
The method of claim 10, as described above. 
	Song does not explicitly teach:
determining a change in the correspondence during the delivery of the radiation to the ASI of the patient,
suspending the delivery of the radiation in response to a determination that the change in the correspondence exceeds a pre-set threshold,
adjusting a position of the patient relative to a radiation source; and
resuming the delivery of the radiation to the ASI of the patient in accordance to the adjustment of the position of the patient.
However, in an analogous invention in the same radiation treatment field of endeavor, Jeong teaches a method and apparatus for controlling and monitoring a position of a radiation treatment system, and further teaches: 
determining a change in the correspondence during the delivery of the radiation to the ASI of the patient ("monitoring controller 1160 determines whether the first correlation value and the second correlation value are within a predetermined threshold value range" Jeong: [0176]; [See Step S860 in Fig. 8.]),
suspending the delivery of the radiation in response to a determination that the change in the correspondence exceeds a pre-set threshold ("controls treatment beams so that radiation of the treatment beams performed stopped" Jeong: [0176]; [See Step S870 in Fig. 8.]),
adjusting a position of the patient relative to a radiation source ("monitoring controller 1160 controls the diagnosis couch on which the patient lies, so that the patient position is the desired radiation treatment position" Jeong: [0177]; [See Step S880 in Fig. 8.]); and
resuming the delivery of the radiation to the ASI of the patient in accordance to the adjustment of the position of the patient ("if the patient position is the desired radiation treatment position, the monitoring controller 1160 controls the radiation beams to be radiated at the radiation treatment position" Jeong: [0177]; [See Step S890 in Fig. 8.]).
Jeong further discloses art recognized advantages of determining a change in the correspondence during the delivery of the radiation to the ASI of the patient; suspending the delivery of the radiation in response to a determination that the change in the correspondence exceeds a pre-set threshold; adjusting a position of the patient relative to a radiation source; and resuming the delivery of the radiation to the ASI of the patient in accordance to the adjustment of the position of the patient, with reasonable expectation of success: “so that treatment beams can be prevented from being radiated onto a normal part and the patient position can be automatically controlled so that the reliability of radiation treatment can be improved” ([0053]) and “so that a region of interest [ROI] of radiation treatment can be correctly positioned in the path of radioactive rays and thus radiation treatment in a current state can achieve a predetermined objective” ([0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one processor of the system and the method as made obvious by Song in view of Krishnan to be further configured to cause the system to execute and to further comprise, respectively, determining a change in the correspondence during the delivery of the radiation to the ASI of the patient; suspending the delivery of the radiation in response to a determination that the change in the correspondence exceeds a pre-set threshold; adjusting a position of the patient relative to a radiation source; and resuming the delivery of the radiation to the ASI of the patient in accordance to the adjustment of the position of the patient, since determining a change in the correspondence during the delivery of the radiation to the ASI of the patient, suspending the delivery of the radiation in response to a determination that the change in the correspondence is out of a pre-set threshold range, adjusting a position of the patient relative to a radiation source, and resuming the delivery of the radiation to the ASI of the patient in accordance to the adjustment of the position of the patient were well known in the art as taught by Jeong; and since one of ordinary skill in the art would have recognized that being out of a pre-set threshold range is equivalent to exceeding the pre-set threshold range’s upper limit or falling short of the pre-set threshold range’s lower limit. One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. position tracking and radiation beam control) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. The motivation would have been to prevent treatment beams from being radiated onto a normal part and to automatically control a patient position so that reliability of radiation treatment can be improved ([0053]) and/or to correctly position a region of interest of radiation treatment ina path of radioactive rays such that radiation treatment can achieve a predetermined objective” ([0065]), and there was reasonable expectation of success.



Response to Arguments
Applicant provides the following arguments with respect to claim 1: 

Applicant traverses the rejection of claims 1-2, 6, 10-11, and 15 under 35 U.S.C. 103 as allegedly being unpatentable over Song in view of Krishnan. 
	First, Applicant submits that the Office has acknowledged that "Song does not explicitly teach that the determining of a correspondence of the one or more EIT images and the one or more first images is performed by associating a position of an ASI in each of the one or more first images with a position of an EIT feature in each of the one or more EIT images." Therefore, Applicant submits that Song does not disclose, inter alia, "determin[ing] a correspondence of the one or more EIT images and the one or more first images by associating a position of the EIT feature in each of the one or more EIT images with a position of the ASI in a corresponding first image of the one or more first images," as recited in claim 1.
	Second, Applicant submits that Krishnan does not remedy the deficiencies of Song with respect to claim 1, and submits that the Office Action (pointing to page 2, col.2, page 4, col. 1, and page 8, col. 1- 2 of Krishnan) appears to allege that "the tracking of tumors and other tissues for radiation therapy disclosed by Song" may be modified "by including the fusion of EIT and CT images for providing physiological information about tissues as taught by Krishnan. One of ordinary skill in the art would have been motivated to make this modification because of the 'significant improvement in the contrast detectability performance of CT imaging when complemented with functional imaging information 
from EIT' (Abstract). The 'concept of complementing CT with EIT imaging can lead to an EIT/CT imaging modality which might fully utilize the functional imaging abilities of EIT imaging, thereby enhancing the quality of care in the areas of cancer diagnosis and radiotherapy treatment planning' (Abstract)." 
Applicant respectfully disagrees.
	Applicant submits that Krishnan is directed to "explor[ing] the feasibility of fusing EIT and CT images using an algorithm for coregistration." In particular, Krishnan recites "the complementary imaging system in its basic form consists of acquiring data from EIT and CT scanning systems independently and coregistering them using fusion rules." Applicant further proceeds to recite additional sections from Krishnan on pages 12-14 of the remarks, and also includes Krishnan’s Fig. 6. Applicant submits that in each of the embodiments (air, distilled water or saline) of Krishnan, just one EIT image and one CT image are obtained and the obtained one EIT image and the one obtained CT image are fused based on the fusion rule, and the coregistration between EIT and CT images in Krishnan is established by aligning the mask image and the EIT image based on “the dimensions and electrode positions of the [CT] image.” Hence, Applicant submits that the correspondence recited in claim 1 is determined based on several EIT images and several CT images corresponding to different motion states. Accordingly, Applicant submits that Krishnan is completely silent about, inter alia, "determin[ing] a correspondence of the one or more EIT images and the one or more first images by associating a position of the EIT feature in each of the one or more EIT images with a position of the ASI in a corresponding first image of the one or more first images, wherein the EIT image and the corresponding first image correspond to a same motion state," as recited in claim 1. Moreover, Applicant submits that Krishnan is completely silent about, inter alia, "obtain a newly acquired EIT image during treatment; locate the ASI of the patient in a first image that corresponds to the newly acquired EIT image according to the correspondence," as recited in claim 1. 
Accordingly, Applicant submits that Song and Krishnan, either alone or in combination, do not render claim 1 obvious, and therefore, claim 1 is patentable over Song and Krishnan.

In response, Examiner respectfully submits that Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive. 
	First, regarding the argument that Song does not explicitly teach that the determining of a correspondence of the one or more EIT images and the one or more first images is performed by associating a position of an ASI in each of the one or more first images with a position of an EIT feature in each of the one or more EIT images, Examiner respectfully submits that the Office Action instead recited that “Song is not being relied upon for explicitly teaching that the determining of a correspondence of the one or more EIT images and the one or more first images is performed by associating a position of the EIT feature in each of the one or more EIT images with a position of the ASI in a corresponding first image of the one or more first images.” In other words, the Office Action did not concede that Song is silent on this feature; the Office Action only acknowledged that Song is not being relied on in the current ground of rejection for teaching this feature. Regardless, it is correct that Song is not presently being relied on for teaching “determine a correspondence of the one or more EIT images and the one or more first images by associating a position of the EIT feature in each of the one or more EIT images with a position of the ASI in a corresponding first image of the one or more first images.” 
	Second, regarding the argument that Krishnan does not remedy the deficiencies of Song with respect to claim 1, Examiner respectfully submits that this argument has been considered but it is not persuasive. As the primary argument with respect to Krishnan, Applicant submits that in each of the embodiments of Krishnan, just one EIT image and one CT image are obtained and the obtained one EIT image and the one CT image are fused based on the fusion rule, and the coregistration between EIT and CT images in Krishnan is established by aligning the mask image and the EIT image based on the dimensions and electrode positions of the CT image.  Applicant further submits that the correspondence recited in claim 1 is determined based on several EIT images and several CT images corresponding to different motion states. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is respectfully noted that the features upon which applicant relies (i.e., that the correspondence recited in claim 1 is determined based on ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner respectfully submits that as currently written, claim 1 only requires: determine a correspondence of the one or more EIT images and the one or more first images by associating a position of the EIT feature in each of the one or more EIT images with a position of the ASI in a corresponding first image of the one or more first images. While the claim leaves open the option for more than one image of each of these image types, the claim only requires one. 
Accordingly, the argument –  that the correspondence recited in claim 1 is determined based on several EIT images and several CT images corresponding to different motion states – is not persuasive. 
	Regarding the argument that Krishnan does not teach the features of claim 1 (“wherein the EIT image and the corresponding first image correspond to a same motion state; obtain a newly acquired EIT image during treatment; locate the ASI of the patient in a first image that corresponds to the newly acquired EIT image according to the correspondence”), Examiner respectfully submits that Krishnan was not relied on to teach these features. Conversely, Examiner respectfully submits that Song discloses: wherein the EIT image and the corresponding first image correspond to a same motion state ("4D-CT involves monitoring periodic respiratory motion using spirometric data, acquiring image information at corresponding phases in the respiratory cycle using a multi-slice helical CT scanner, and reconstructing and collating all image information into image datasets, with each set representing a single phase in the respiratory cycle" Song: [0062]; "reflects the lung anatomy during breathing and the EIT image formation property" Song: [0064]); obtain a newly acquired EIT image during treatment ("a real-time estimation algorithm based on the mathematical model of tumor dynamics that continuously outputs estimated tumor location and velocity with corresponding confidence levels utilizing data from EIT images" Song: [0059]; “image slices (similar to a CT slice) obtained using EIT rings near the tumor allow for real-time registration” Song: [0043]); locate the ASI ("tumor location may be dynamically determined given the sensor measurements" Song: [0059]) of the patient in a first image that corresponds to the newly acquired EIT image according to the correspondence ("continuous EIT scanning and photogrammetry may be performed providing continuous tumor position estimation guiding treatment position and dose" Song: [0055]; "estimate of the probability density of the system state xk (i.e., tumor location) given a sequence of observations (e.g., EIT images, spirometer and other sensor measurements) may be propagated" Song: [0066]). 
	Accordingly, claim 1 remains rejected under 35 U.S.C. 103 over Song in view of Krishnan. The rejection of claim 1 is provided in full detail in the 35 U.S.C. 103 rejection section of the present Office Action. 

Applicant provides the following arguments with respect to claim 10: 

	Applicant submits that independent claim 10, although of different scope, recites features that are similar to the features discussed above with respect to claim 1, and therefore are patentable over under 35 U.S.C. § 103 over Song and Krishnan for at least the reasons detailed above with respect to claim 1.

	In response, Examiner respectfully submits that this argument regarding claim 10 is not persuasive for the same reasons provided above with respect to claim 1. In addition, the rejection of claim 10 is provided in full detail in the 35 U.S.C. 103 rejection section of the present Office Action. 

	Applicant provides the following arguments with respect to the dependent claims: 

Applicant submits that claims 2, 6, 11, and 15 directly or ultimately depend from independent claims 1 and 10, respectively, and therefore include all the features of their respective base claims. Thus, Applicant submits that claims 2, 6, 11, and 15 are also patentable under 35 U.S.C § 103 over Song and Krishnan for at least the same reasons as stated above with respect to claims 1 and 10, and for the additional features recited therein.
	Applicant traverses the rejection of claims 3-5 and 12-14 under 35 U.S.C. 103 as allegedly being unpatentable over Song in view of Krishnan and Zhang. As set forth above, Applicant submits that Song and Krishnan, either alone or in combination, do not teach or suggest each and every element of claim 1. Applicant submits that Zhang does not remedy the deficiencies of Song and Krishnan set forth above with respect to claim 1, and specifically, Zhang also fails to teach or suggest, inter alia, "determin[ing] a correspondence of the one or more EIT images and the one or more first images by associating a position of the EIT feature in each of the one or more EIT images with a position of the ASI in a corresponding first image of the one or more first images," as recited in claim 1. Accordingly, Applicant submits that the teachings of Song, Krishnan, and Zhang are not sufficient to render claim 1 obvious, and therefore, claim 1 is patentable over Song, Krishnan, and Zhang. 
Applicant submits that claims 3-5 and 12-14 directly or ultimately depend from amended independent claims 1 and 10, respectively, and therefore include all the features of their respective base claims. Thus, Applicant submits that claims 3-5 and 12-14 are also patentable under 35 U.S.C § 103 over Song, Krishnan, and Zhang for at least the same reasons as stated above with respect to claims 1 and 10, and for the additional features recited therein.
	Applicant traverses the rejection of claims 9 and 18 under 35 U.S.C. 103 as allegedly being unpatentable over the combination of Song, Krishnan, and Jeong. As set forth above, Applicant submits that Song and Krishnan, either alone or in combination, do not teach or suggest each and every element of claim 1. Applicant submits that Jeong does not remedy the deficiencies of Song and Krishnan set forth above with respect to claim 1, and specifically, Jeong also fails to teach or suggest, inter alia, "determin[ing] a correspondence of the one or more EIT images and the one or more first images by associating a position of the EIT feature in each of the one or more EIT images with a position of the ASI in a corresponding first image of the one or more first images," as recited in claim 1. Accordingly, Applicant submits that the teachings of Song, Krishnan, and Jeong are not sufficient to render claim 1 obvious, and therefore, claim 1 is patentable over Song, Krishnan, and Jeong. 
Applicant submits that claims 9 and 18 directly depend from amended independent claims 1 and 10, respectively, and therefore include all the features of their respective base claims. Thus, Applicant submits that claims 9 and 18 are also patentable under 35 U.S.C § 103 over Song, Krishnan, and Jeong for at least the same reasons as stated above with respect to claims 1 and 10, and for the additional features recited therein.

	In response, Examiner respectfully submits that these arguments have been considered but they are not persuasive. Examiner respectfully submits that Zhang and Jeong were not relied on for remedying the deficiencies of the independent claims, thus making this argument moot. Conversely, the independent claims are made obvious by the combination of Song and Krishnan, as described above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following reference was previously made of record as being relevant: 
Schullcke et al. (“Structural-functional lung imaging using a combined CT-EIT and a Discrete Cosine Transformation reconstruction method,” Scientific Reports 6: 25951 (2016), hereinafter “Schullcke”) teaches EIT being used to visualize the internal conductivity distribution of a domain from voltage measurements on the surface (pg. 1), and obtains comprehensive insight into the pulmonary pathophysiology by combining structural and functional data (pg. 1). 

	As part of the present examination, the search was updated based on the remarks filed 01/26/2022. In particular, based on the primary argument that the correspondence recited in claim 1 is determined based on several EIT images and several CT images, the search was updated to reflect this limitation. Although the limitation of several EIT images and several CT images is not currently required by the claim, in the event that the claims were amended to recite this limitation, the following prior art made of record would be considered pertinent to the claims: 
	Britzen (DE 10 2014/216023 A1, hereinafter “Britzen”) teaches a method and apparatus for superimposing a 3D image data set in a 2D image with respiratory motion compensation (Title), and further teaches the following workflow for determining a correspondence of one or more EIT images and one or more fluoroscopic images, where the EIT image and the corresponding fluoroscopic image correspond to a same motion state: 
“An interface between EIT device and angiography device transmits information about the level of the lung, in particular
a) the time of the acquisition of a first 3D data set with stopped ventilation in expiration;
b) the timing of the acquisition of a large 3D data set while inspiration is stopped
c) a fluoroscopic sequence of the diaphragm with tracking over a respiratory cycle, including the information of the EIT device on the ventilation state, ie there is a synchronization of the EIT signal with the fluoro images of the fluoroscopic sequence. From this data and experience from 4D computed tomography datasets, a model can be created that can output information about the position of various organs depending on the EIT signal. Based on this, the overlay can be brought to the correct position on a display means, eg a monitor, before the fluoroscopy due to the EIT signal of the ventilation device. The advantage of this is a time saving and a lower radiation exposure of the patient compared to image-based tracking systems. The EIT signal can be evaluated under general or spontaneous breathing.”

Final paragraph of Britzen’s disclosure

	Halter et al. (WO 2016 015057 A1, hereinafter “Halter”) teaches a “method or cardiovascular-dynamics correlated imaging includes receiving a time series of images of at least a portion of a patient, receiving a time series of cardiovascular data for the patient, evaluating correlation between the time series of images and the time series of cardiovascular data, and determining a property of the at least a portion of a patient, based upon the correlation” (Abstract). Halter teaches a system where “imaging device 110 is an EIT device and second imaging device 910 is a non- EIT device such as an MRI device, a CT device, and ultrasonograph, a video endoscope, or a fluoroscope. This embodiment benefits from correlation of time series of cardiovascular data 160 with time series of image data 150 generated by an imaging device that is very sensitive to cardiovascular dynamics, as discussed in connection with FIG. 1, which leads to high-quality cardiovascular-dynamics correlation information. System 900 is capable of combining such cardiovascular-dynamics correlation information with second- type image(s) 950 which may provide information about area of interest 145 not achievable using imaging device 110.” ([0092]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793    

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793